FILED
                            NOT FOR PUBLICATION                              SEP 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JUAN IRINEO RAMIREZ,                             No. 14-16656

               Plaintiff - Appellant,            D.C. No. 2:13-cv-02225-ROS-
                                                 JFM
 v.

JOSEPH M. ARPAIO, Sheriff at Maricopa            MEMORANDUM*
County; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Arizona state prisoner Juan Irineo Ramirez appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations in connection with visual body cavity strip searches during his pretrial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
detention. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to state a claim under 28 U.S.C. § 1915A. Wilhelm v. Rotman,

680 F.3d 1113, 1118 (9th Cir. 2012). We may affirm on any ground supported by

the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We

affirm.

       The district court properly dismissed the Maricopa County Sheriff’s Office

(“MCSO”), sued as the Maricopa County Sheriff’s Department, because Maricopa

County is the proper party. See Melendres v. Arpaio, 784 F.3d 1254, 1260 (9th

Cir. 2015) (citing Braillard v. Maricopa County, 232 P.3d 1263, 1269 (Ariz. Ct.

App. 2010) for the proposition that MCSO is a non-jural entity, concluding that

MCSO had improperly been named as a party in the action, and substituting

Maricopa County as a party in lieu of MCSO); see also Braillard, 232 P.3d at 1269

(“[N]o Arizona statute confers [the power to sue and be sued] on MCSO as a

separate legal entity.”).

       The district court properly dismissed Ramirez’s Fourth Amendment claims

because Ramirez failed to allege facts sufficient to show that the searches were

unreasonable or not reasonably related to a legitimate penological interest. See

Bull v. City & County of San Francisco, 595 F.3d 964, 971-74 (9th Cir. 2010) (en

banc) (setting forth factors relevant to reasonableness of pretrial detention search


                                           2                                    14-16656
or search policy, including whether reasonably related to legitimate penological

interests); see also Florence v. Bd. of Chosen Freeholders of the Cnty. of

Burlington, 132 S. Ct. 1510, 1517 (2012) (“The task of determining whether a

policy is reasonably related to legitimate security interests is peculiarly within the

province and professional expertise of corrections officials.” (citation and internal

quotation marks omitted)).

      To the extent that Ramirez alleged Fourteenth Amendment substantive due

process claims, dismissal was proper because Ramirez failed to allege facts

sufficient to show an intent to punish or that the policies were unrelated to a

legitimate governmental purpose. See Bell v. Wolfish, 441 U.S. 520, 535-36, 538

(1979) (setting forth criteria for evaluating a pretrial detainee’s substantive due

process claim); see also Byrd v. Maricopa Cnty. Sheriff’s Dep’t, 629 F.3d 1135,

1137 n.3 (9th Cir. 2011) (en banc) (a pretrial detainee’s Eighth Amendment claim

is “properly recharacterized . . . as a substantive due process claim under the

Fourteenth Amendment”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Ramirez’s pending motions, filed on April 6, 2015, are denied.

      AFFIRMED.


                                           3                                      14-16656